Case: 12-40181       Document: 00512098398         Page: 1     Date Filed: 01/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 2, 2013
                                     No. 12-40181
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EVERETT P. CRAWFORD,

                                                  Plaintiff - Appellant

v.

T. SHARPIN, Registered Nurse; LATINA BLAIR, Physician’s Assistant; UP
CASTILLO, Lieutenant; UP HOUSTON, Captain,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:08-CV-604


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Everett P. Crawford, Texas
prisoner # 717483, filed a civil-rights complaint under 42 U.S.C. § 1983 against
prison officials, claiming violation of the Eighth Amendment by acting with
deliberate indifference to his medical needs when he developed complications
from a flu vaccine. The district court dismissed this action after adopting the
magistrate judge’s report and recommendation.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40181     Document: 00512098398     Page: 2   Date Filed: 01/02/2013

                                  No. 12-40181

      Primarily at issue here is whether the court erred in granting summary
judgment to defendants in their individual capacities on the basis of qualified
immunity. Crawford has not shown his received medical attention rose to the
requisite level of deliberate indifference. E.g., Farmer v. Brennan, 511 U.S. 825,
837 (1994). He alleged no more than negligence, neglect, medical malpractice,
and disagreement with his medical treatment. E.g., Varnado v. Lynaugh, 920
F.2d 320, 321 (5th Cir. 1991). The district court’s granting summary judgment
to defendants on the issue of deliberate indifference was proper.
      Crawford’s assertion that the district court erred in dismissing his
complaint for a procedural deficiency without affording him the opportunity to
amend his complaint is misplaced: the court dismissed his § 1983 complaint
after considering his claims’ merits and determining the summary judgment
standard was satisfied.
      Crawford’s assertion that the court erred in finding some of his claims
unexhausted for failure to file grievances within the prescribed time limits is
also misplaced: the court adopted the magistrate judge’s recommendation that,
although the grievances were not timely filed, the claims were exhausted when
prison officials investigated them and responded to the issues presented. On the
merits, Crawford’s grievances regarding, inter alia, conditions of confinement or
inability to obtain food and showers were unexhausted as insufficient to fairly
alert prison officials of the conduct forming the basis of Crawford’s complaint;
and, although his medical-needs grievances were exhausted, he failed to show,
as discussed above, defendants’ actions rose to the level of deliberate
indifference.
      AFFIRMED.




                                        2